DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to arguments
Applicant’s amendment to claims 1, 3-7, 9-10 changed the scope of the claims and as such a new grounds of rejection is issued.  Further, applicant cancelled claims 2 and 8 and added claims 11 and 12.

In regards to applicants remaining remarks:
Applicant remarks have been considered but are moot base on new grounds of rejection.

	
Specification
The disclosure is objected to because of the following informalities: 
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 1 recites “wherein the container includes one or more electrical contacts coupled to the electrical conduit and wherein the one or more electrical contacts configured to releasably couple with the first and second rechargeable batteries “ which lack antecedence basis to the specification. The specification does not identify what “the one or more electrical contacts” that couples to the electrical conduit and also .

Appropriate correction is required.

Claim Objections
Claims 2-10 are objected to because of the following informalities:  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-7, 9-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “wherein the container includes one or more electrical contacts coupled to the electrical conduit and wherein the one or more electrical contacts are configured to releasably couple with the first and second rechargeable batteries“  which is new matter.
The specification supports “[0079] External electrical conduits 1008 are contemplated to allow multiple mobile charging stations 900 to connect together and allow electricity to flow between the multiple mobile charging stations 900. In preferred embodiments, external electrical conduits 1008 allow stacking of mobile charging stations 900 to allow charging of all mobile charging stations 900 substantially simultaneously”. 
[0079] supports electrical conduits 1008 “allow electricity to flow between the multiple mobile charging stations 900” but does not support providing said electric flow to first or second rechargeable battery via electrical contacts.
  [0079] of the specification (or otherwise) does not support one or more electrical contacts coupled to the electrical conduit (i.e. electrical conduit 1008 of Fig. 10) wherein said one or more electrical contacts are releasably coupled with the first and second rechargeable batteries.
Prongs 506 (Fig. 5) of the specification are electrical contacts of first or second rechargeable battery that releasably couple with a separate rechargeable battery. However the specification does not support prongs 506 of the first or second rechargeable battery (or any electrical contacts of rechargeable battery module 200) are coupled to electrical conduit 1008 of Fig. 10.
Claim 1 also recites “a modular power storage device, comprising ….a module interface configured to receive one or more user inputs; …..; and program instructions stored on the one or more computer readable storage devices for execution by at least one of the one or more computer processors wherein the stored program Instructions include program instructions to receive one or more battery management parameters inputted by the user through the module interface and modify battery management according to the inputted one or more battery management parameters” which is new matter. 
The specification does not support the modular power storage device (Fig. 9A-11A element 900) comprising a module interface configured to receive one or more user inputs nor program instructions to receive one or more battery management parameters inputted by the user through said module interface and modifies battery management according to the inputted one or more battery management parameters.
Claims 3-7, 9-12 are included in this rejection because of their dependence on claim 1.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1,3-7, 9-12 recites rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein the container includes one or more electrical contacts coupled to the electrical conduit and wherein the one or more electrical contacts configured to releasably couple with the first and second rechargeable batteries “
It is unclear in the specification what comprises the one or more electrical contacts that is:
coupled to the electrical conduit (element 1008 of Fig. 10A) and is
 releasably coupled with the first and second rechargeable batteries. 
[0079] supports electrical conduits 1008 “allow electricity to flow between the multiple mobile charging stations 900” but does not support providing said electric flow to first or second rechargeable battery via electrical contacts.
Prongs 506 (Fig. 5) of the specification are electrical contacts of first or second rechargeable battery that releasably couple with a separate rechargeable battery. However the specification does not support prongs 506 of the first or second rechargeable battery (or any electrical contacts of rechargeable battery module 200) are coupled to electrical conduit 1008 of Fig. 10.
As such, it is unclear if said one or more electrical contacts is referring to Prongs 506 or separate electrical contacts.
Claim 9 recites “wherein the physical electrical contacts are moved from substantially within a surface of at least one of the first and second rechargeable batteries to at least partially outside the surface of the rechargeable battery pack using a magnetic actuator”. 

Claim language “partially outside the surface of the rechargeable battery pack” is also unclear as it is unclear which rechargeable battery pack (first or second) is being referred to.
Claims 3-7, 9-12 are included in this rejection because of their dependence on claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1,3-5, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scheucher (US 20100197222) in view of Ito (US 20150015205) in view of Sullivan (US 9373967).
As to claim 1, Scheucher discloses a modular power storage device (Fig. 1L-1N portable amplifier kit 100N), comprising:
 first and second batteries (battery modules 140B, Fig. 1N [0213]), wherein the first and second batteries are physically separable ([0225] The battery modules 140B each are individually connectable and removable to and from the energy subsystem rack 140R);
 a container comprising a cavity ([0213] Fig. 1N the central cavity portion of the housing 101H as a cavity) configured to removably receive the first and second rechargeable batteries ([0225] The battery modules 140B each are individually connectable and removable to and from the energy subsystem rack 140R); 
wherein the container can be placed in a closed configuration such that the first and second rechargeable batteries are substantially isolated from an outside environment ([0201] The front portion of the portable amplifier kit includes a door 101D which has latches 101A, 101B fastened to the side portion of the amplifier case).
Scheucher does not disclose the first and second batteries as rechargeable batteries.
However, it would have been obvious to a person of ordinary skill in the art to modify the first and second batteries of Scheucher as rechargeable batteries, in order to  reduce waste by reusing the same batteries when they are completely discharged.
Scheucher does not disclose an electrical conduit adapted to couple with at least one of a second electrical conduit of a second container of a second modular power storage device and a power source, (Based on Fig. 10A and [0079] Examiner will interpret “an electrical conduit adapted to couple with …. a power source” as “an electrical conduit adapted to electrically couple with …. a power source”) nor wherein the electrical conduit is configured to supply power to the container of the modular power device, nor wherein the container includes one or more electrical contacts coupled to the electrical conduit (Examiner interprets “coupled to the electrical conduit” as “electrically coupled to the electrical conduit”), wherein the one or more electrical contacts are configured to releasably couple with the first and second rechargeable batteries. 
Ito teaches an electrical conduit (Fig. 6 power supply cord 102) adapted to couple with at least one of a second electrical conduit of a second container (Fig. 6 carrying case 100 with charger 40 inside attached via terminals 146,148) of a second modular power storage device (AC socket 104) ,and a power source (power supply cord 102 that is connectable to an external power supply (e.g., an electrical outlet of a commercial power supply or a portable generator) and receives power from 104 which outputs an AC power supply, from and adjacent carrying case 100 [0045]) wherein the electrical conduit is configured to supply power to the container of the modular power device (Fig. 6 power supply cord 102 receives power from 104 which outputs an AC power supply, from and adjacent carrying case 100 [0045]), wherein the container includes one or more electrical contacts (Fig. 3 showing charger 40 with charging output part 62 (electrical contact) used to charge battery packs 20), wherein the one or more electrical contacts are configured to releasably couple with the first and second rechargeable batteries (battery packs 20 can be detached and removed from charger. Thus contact 62 is releasably coupled to the battery packs 20).
It would have been obvious to a person of ordinary skill in the art to modify the modular power storage device of Scheucher to include an a electrical conduit adapted to couple with at least one of a second electrical conduit of a second 
Scheucher in view of Ito is silent as to one or more electrical contacts coupled to the electrical conduit (interpreted as “electrically coupled to the electrical conduit”).
However it would be obvious to one of ordinary skill in the art to have one or more electrical contacts (contact 62 used to charge the battery pack of Ito) electrically coupled to the electrical conduit (power supply cord 102) in order to charge the battery pack with an external source.
Scheucher in view of Ito does not teach a module interface configured to receive one or more user inputs; one or more computer processors: one or more computer readable storage devices; and program instructions stored on the one or more computer readable storage devices for execution by at least one of the one or more computer processors wherein the stored program Instructions include program instructions to receive one or more battery management parameters inputted by the user through the module interface and modify battery management according to the inputted one or more battery management parameters.
 a module interface configured to receive one or more user inputs (Fig. 2 user interface 26 with touch screen 28); one or more computer processors (Fig. 2 controller 30 is a dedicated computing device. Col. 3 lines 33-40): one or more computer readable storage devices; and program instructions stored on the one or more computer readable storage devices for execution by at least one of the one or more computer processors (It is well known that computing devices have processors and program instructions stored on the one or more computer readable storage devices ) wherein the stored program instructions include program instructions to receive one or more battery management parameters (selected charging port and voltage as battery management parameter) inputted by the user through the module interface and modify battery management according to the inputted one or more battery management parameters (Fig. 2-3 S44-S46 the user selects charging port through the interface 26 and uses the interface 26 to vary the voltage output to the charging port. Since controller 30 is a computing device coupled to user input 26 and power supply 24 to control power from power supply 24 to the user selected port (Fig. 2 Column 3 lines 60-67 and Col. 4 lines 1-14), then it would be obvious to one of ordinary skill in the art that the instructions on controller 30 include program instructions to receive the selected user input port and control the power supply 24 as this is a well-known function of a general purpose computer).
It would have been obvious to a person of ordinary skill in the art to modify the module power storage of Scheucher to include a module interface configured to receive one or more user inputs; one or more computer processors: one or more computer readable storage devices; and program instructions stored on the 
As to claim 3, Scheucher  in view of Ito in view of Sullivan teaches the module power storage device of claim 1, wherein the container further comprises a telescoping handle ([0169] Fig. 1L sliding handle 103A of Scheucher). 
As to claim 4, Scheucher  in view of Ito in view of Sullivan teaches the module power storage device of claim 1, wherein the container further comprises a wheel ([0169] Fig. 1L wheel 101c).
As to claim 5, Scheucher in view of Ito in view of Sullivan teaches the module power storage device of claim 1, wherein the container further comprises a wireless communications module configured to receive and transmit data (Fig.1V 177). 
As to claim 10, Scheucher in view of Ito in view of Sullivan teaches the module power storage device of claim 1.
Scheucher does not disclose/teach wherein at least one of the first and second rechargeable batteries receives the electric charge through induction by using at least one induction coil.
.
It would have been obvious to a person of ordinary skill in the art to modify the rechargeable battery of Scheucher to receive the electric charge through induction by using at least one induction coil, as taught by Ito in order to reduce the need for cords and wires.
As to claim 11, Scheucher in view of Ito in view of Sullivan teaches the modular power storage device of claim 1.
Scheucher does not disclose/teach wherein the battery management parameters include battery charging parameters.
Sullivan teaches wherein the battery management parameters include battery charging parameters (Fig. 3 S44-S46 the user selects charging port through the interface 26 and uses the interface 26 to vary the voltage output to the charging port).
It would have been obvious to a person of ordinary skill in the art to modify the battery management parameters of Scheucher to include battery charging parameters so that the user can self-manage the longevity and health of the battery.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scheucher (US 20100197222) in view of Ito (US 20150015205) in view of Sullivan (US 9373967) in view of Furui (US20140151079).
As to claim 6, Scheucher in view of Ito in view of Sullivan teaches the module power storage device of claim 1. 
wherein the first and second rechargeable batteries each comprise wireless communication modules configured to receive and transmit data.
Furui teaches wherein the rechargeable battery comprise wireless communication modules configured to receive and transmit data.  ([0120] wirelessly communicating information to/from the battery pack…).
It would have been obvious to a person of ordinary skill in the art to modify the first and second rechargeable batteries of Scheucher to comprise wireless communication modules configured to receive and transmit data, in order to enable information concerning the battery pack in order to read out maintenance information stored in the memory of the battery pack as taught by Furui [0120] [0134].
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scheucher (US 20100197222) in view of Ito (US 20150015205) in view of Sullivan (US 9373967) in view of Bhatnagar (US20190045897).
As to claim 7, Scheucher in view of Ito in view of Sullivan teaches the module power storage device of claim 1.
Scheucher in view of Ito in view of Sullivan does not disclose/teach wherein at least one of the first and second rechargeable batteries further comprises a speaker.
Bhatnagar teaches wherein the rechargeable battery further comprises a speaker ([0043] Battery 200 may also include a speaker 250).
.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scheucher (US 20100197222) in view of Ito (US 20150015205) in view of Sullivan (US 9373967) in view of Schnakenberg (US20200313128) in view of Mazzone (US20160094070).
As to claim 9, Scheucher in view of Ito in view of Sullivan teaches the module power storage device of claim 1.
Scheucher in view of Ito in view of Sullivan does not disclose/teach physical electrical contacts (interpreted as physical electrical contacts) of the first and second rechargeable batteries.
SCHNAKENBERG teaches physical electrical contacts of the first and second rechargeable batteries (Fig. 3B and 5B contacts 28)
It would have been obvious to a person of ordinary skill in the art to modify the first and second rechargeable batteries of Scheucher to receive the electric charge using physical electrical contacts, in order to provide power to the rechargeable battery as taught by SCHNAKENBERG [0040].
Scheucher in view of Ito in view of Sullivan in view of Schnakenberg does not disclose/teach wherein the physical electrical contacts (contacts 28 of Schnakenberg) are moved from substantially within a surface of at least one of the first and second rechargeable batteries to at least partially outside the surface of the rechargeable battery pack using a magnetic actuator.
 wherein physical electrical contacts are moved from substantially within a surface of the rechargeable battery to at least partially outside the surface of the rechargeable battery pack using a magnetic actuator ([0076] FIGS. 7A and 7B show one example of the movable contact actuator 242 of FIG. 6, implemented as a bistable or latching solenoid 250. Armature 268 into the latched and de-latched position shown in FIG. 7A,B with the help of magnet 278).
It would have been obvious to a person of ordinary skill in the art to modify the physical electrical contacts of Scheucher to be moved from substantially within a surface of the rechargeable battery to at least partially outside the surface of the rechargeable battery pack using a magnetic actuator, as taught by Mazzone in order to protect the contacts from corrosion caused by the environment.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scheucher (US 20100197222) in view of Ito (US 20150015205) in view of Sullivan (US 9373967) in view of Austin (US 20110175569).
As to claim 12, Scheucher in view of Ito in view of Sullivan teaches the modular power storage device of claim 1.
Scheucher in view of Ito in view of Sullivan teaches the does not disclose/teach wherein the battery management parameters include monetization parameters.
Austin teaches wherein the battery management parameters include monetization parameters (The vehicle charging cord 22 of FIGS. 2, 5-11 and 15 enables 
It would have been obvious to a person of ordinary skill in the art to modify the battery management parameters of Scheucher in view of Ito in view of Sullivan to monetization parameters, in order for the user to take advantage of cost savings as taught by Austin [0085].

Conclusion and Related Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ehler (US 20190020204) is cited for having cascaded charging devices with a removable battery. 
MATSUKAWA (US 20190181671) is cited for having cascaded charging devices.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESE V MCDANIEL whose telephone number is (313)446-6579.  The examiner can normally be reached on M to F, 9am to 530pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/TYNESE MCDANIEL/
Examiner, Art Unit 2859

	
	
/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859